PEARSON, TILLMAN, Chief Judge
(dissenting).
The holding that the -chancellor acted within his discretion when he allowed the filing of the amended counterclaim is, I think, proper. Upon the other hand, the failure to allow the plaintiff-wife attorney’s fees and discovery costs pendente lite was, it seems to me, an abuse of discretion. I would reverse in part and remand with directions to make such provision and allow a reasonable time before trial. McAllister v. McAllister, 140 Fla. 207, 191 So. 303.